Exhibit 10.1

 

June 30, 2005

 

Kelly Davis-Stoudt

2848 Abbey Manor Circle

Brookeville, MD 20833

 

Dear Kelly,

 

By this letter, Manugistics seeks to attach as an addendum to your original
offer letter a provision by which it will provide to you a severance package in
the event that your employment is terminated for reasons other than cause. 
While the provisions of this addendum will not affect the terms and conditions
of your employment, including your at-will status, if you accept the terms of
the addendum, it will provide you with compensation and benefits to which you
would not otherwise be entitled.  The terms of the addendum are set forth below.
If you agree to accept those terms, please sign and date this letter and return
it to the Human Resources Department.

 

If the company terminates your employment for its convenience, as compared to
cause, such as for gross misconduct or upon a criminal conviction, you will
receive your base salary in accordance with the Company’s regular payroll
practices, and benefits to the extent you are eligible to receive such benefits
under the terms of those plans following termination of employment, for a 6
month period commencing on your termination date; provided that the foregoing
salary and benefits will cease immediately if you begin any alternative
employment during this 6 month period, whether this employment is competitive to
Manugistics or not.  Any period during which you are receiving these payments
and benefits is called your “Severance Period.”  You will not earn any
commission compensation or bonuses during this Severance Period. During your
Severance Period, any options which you hold will continue to vest in accordance
with their terms.

 

In order to receive the benefits described herein, you will be required to
execute a Termination Agreement which will include a non-compete and
non-solicitation agreement and a full release of claims.

 

Please signify your receipt by signing this letter.

 

 

 

 

 

Name

Date

 

 

--------------------------------------------------------------------------------